Citation Nr: 1105320	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for varicose veins in the 
right lower extremity. 

2.  Entitlement to a compensable rating for a left varicocele. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 
1981.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In a September 2008 Form 9, Appeal to Board of Veterans' Appeals, 
perfecting his appeal, the Veteran indicated that he did not want 
to testify at a hearing before a Veterans Law Judge.  However, in 
correspondence dated in December 2010, the RO notified the 
Veteran that it had certified his appeal to the Board and that he 
had 90 days to submit a new request to appear at a hearing before 
a Veterans Law Judge.  

In a December 2010 response, the Veteran indicated that he wanted 
to be scheduled for a videoconference hearing at the RO.

The Board finds that the Veteran's response to the RO's December 
2010 correspondence was timely.  Accordingly, as he has not yet 
been afforded a videoconference hearing in support of his claims, 
the RO should schedule such a hearing on remand.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2010). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

